In a negligence action to recover damages for personal injuries, plaintiff appeals from three orders and a judgment of the Supreme Court, Queens County, as follows: an order entered June 2, 1965 which granted defendants’ motion to dismiss the complaint on the ground of plaintiff’s willful and unreasonable failure to appear for a pretrial examination theretofore ordered by the court; the judgment entered thereon on September 3, 1965; an order entered August 10, 1965, which denied plaintiff’s motion to resettle the order entered June 2, 1965 so as to include in her papers in opposition to defendants’ said motion a certain doctor’s certificate; and an order entered April 30, 1965, which denied plaintiff’s motion for leave to serve and file an amended and supplemental complaint and bill of particulars. Orders and judgment affirmed, with one bill of $10 costs and disbursements. No opinion.
Beldoek, P. J., Christ, Brennan and Rabin, JJ., concur;